         Case 1:19-cv-11605-WGY Document 51 Filed 02/18/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 GIGI KAI ZI CHAN

                  Plaintiff,
                                                     Civil Action No. 19-cv-11605-WGY
                          v.

 WELLINGTON MANAGEMENT
 COMPANY LLP AND CHARLES ARGYLE,

                  Defendants.


 JOINT MOTION TO EXTEND THE COURT’S SCHEDULING ORDER DEADLINES

       Now come the parties Gigi Kai Zi Chan (“Plaintiff”) and Wellington Management

Company LLP and Charles Argyle (“Defendants”) in the above-referenced civil action and jointly

request a brief extension of the current Rule 56 deadline set forth in the Scheduling Order [Dkt.

Nos. 48, 49]. Specifically, the parties are seeking an extension of fourteen days (14) to March 8,

2021 in order to confer regarding confidentiality of certain exhibits and to jointly file a motion to

file those exhibits under seal. The parties would then be prepared to file their Rule 56 briefs within

five (5) days of the Court’s ruling on any such motion. The trial date for this matter is currently

scheduled for October 2021.

       As grounds therefor, the parties state:

       1.        On December 22, 2020, the Court granted the parties’ joint motion to continue the

discovery and Rule 56 deadlines. Under that Order Rule 56 motions are due by February 22, 2021.

[Dkt. No. 45].

       2.        Since that time the parties have been in discussions regarding their respective

summary judgment briefs and associated exhibits. The parties have also discussed their mutual
         Case 1:19-cv-11605-WGY Document 51 Filed 02/18/21 Page 2 of 3




concerns regarding the public filing of certain exhibits which may contain confidential proprietary

data or otherwise highly sensitive personal data.

       3.      In order to address those concerns the parties have agreed to a mutual exchange of

their respective briefs and exhibits in advance of filing. The goal of this exercise is to allow each

party the opportunity to review the briefs and exhibits and to confer regarding attached exhibits

that either party may wish to file under seal.

       4.      As stated above, the parties have agreed to a mutual exchange of their Rule 56

briefs. Defendants have stated that they will send Plaintiff their brief on Monday, February 22,

2021 for preliminary review; Plaintiff will share her reply with Defendants in advance of filing.

       5.      The parties request a brief extension of time to March 8, 2021 in order to complete

this exercise and to prepare a joint motion to file certain documents under seal.

       6.      The parties would then be prepared to file their briefs within five (5) days upon the

Court’s ruling on the motion to seal.

               WHEREFORE, for all of the above-stated reasons, and in the interests of justice,

counsel for the parties respectfully request that this joint motion to extend the Court’s current

Scheduling Order deadlines by fourteen-days (14) to March 8, 2021 in order to file a Motion to

Seal be granted.




                                                    2
         Case 1:19-cv-11605-WGY Document 51 Filed 02/18/21 Page 3 of 3




Dated: February 18, 2021



Respectfully submitted,

 GIGI KAI ZI CHAN                                  WELLINGTON MANAGEMENT
                                                   COMPANY LLP and CHARLES ARGYLE,
 By her attorneys,
                                                   By their attorneys,
 /s/ Patrick J. Hannon
 Barbara A. Robb (BBO # 639976)                    /s/ Stephen T. Paterniti
 brobb@hartleymichonrobb.com                       Stephen T. Paterniti (BBO # 564860)
 Patrick J. Hannon (BBO #664958)                   Stephen.Paterniti@jacksonlewis.com
 HARTLEY MICHON ROBB, LLP                          Sarah Walsh (BBO #664232)
 155 Seaport Boulevard, 2nd Floor                  Sarah.Walsh@jacksonlewis.com
 Boston, MA 02210                                  JACKSON LEWIS P.C.
 Tel: (617) 723-8000                               75 Park Plaza, 4th Floor
                                                   Boston, MA 02116
                                                   Tel: (617) 367-0025




                               CERTIFICATE OF SERVICE

        This hereby certifies that on February 18, 2021, this document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Stephen T. Paterniti
                                                     Jackson Lewis P.C.




                                               3
